Citation Nr: 1105912	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation for external hemorrhoids, to include 
whether the reduction was proper. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J Fussell, Counsel




INTRODUCTION

The Veteran had active service from August 1996 to February 6, 
2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case has been developed by the RO on the basis of an appeal 
of a reduction of a 10 percent rating for external hemorrhoids by 
a May 2008 rating decision, following a proposed reduction by a 
January 2008 rating decision.  However, upon review of the claim 
files, it appears that his appeal originates from the September 
2004 Notice of Disagreement (NOD) with an August 2004 rating 
decision that granted service connection for external hemorrhoids 
and assigned an initial noncompensable disability rating, both 
effective February 7, 2004 (the day after discharge from active 
service).  After a February 2005 Statement of the Case (SOC) 
addressed that issue, and other matters, a February 2005 rating 
decision granted a 10 percent rating for external hemorrhoids, 
effective February 7, 2004.  In the notification of the February 
2005 rating decision the Veteran was informed that "[t]his is a 
complete grant of the benefits sought on appeal for this issue."  

Although a VA Form 9 or equivalent was never filed after the 
February 2005 SOC, this does not foreclose the Veteran's appeal 
as to the evaluation to be assigned for the external hemorrhoids.  
Because a claimant is presumed to seek the maximum benefit 
allowable, the grant of an increased rating during an appeal, but 
less than maximum assignable, does not abrogate the appeal and 
the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Here, 38 C.F.R. § 4.114, Diagnostic Code 7336 provides 
for a 20 percent rating for external hemorrhoids when there is 
persistent bleeding and with secondary anemia, or with fissures.  
Thus, contrary to the statement in the notification of the 
February 2005 rating decision, the initial assignment of a 10 
percent disability rating, even retroactive to the initial grant 
of service connection on February 7, 2004 (the day after 
discharge from active service) did not constitute a "complete 
grant of the benefits sought" and the appeal remained active.  

Thereafter, a June 2007 rating decision proposed to reduce the 10 
percent rating to a noncompensable disability level.  This 
reduction was accomplished by a January 2008 rating decision, to 
which the Veteran filed an NOD in February 2008 and after the 
issuance of an SOC in March 2009 the appeal was perfected by 
filing VA Form 9 in May 2007. 

In sum, the appeal of the initial assignment of a 10 percent 
rating for the service-connected external hemorrhoids has 
continued and the reduction to a noncompensable disability rating 
by the January 2008 rating decision constituted the assignment of 
a staged rating during the appeal.  

"[A]t the time of an initial rating [that is the first time a 
disability rating is assigned upon granting service connection] 
'separate ratings can be assigned for separate periods of time 
based on facts found', a practice known as 'staged' ratings."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) the holding in 
Fenderson (providing of staged ratings at the time of an initial 
rating based on facts found) was expanded to be applicable even 
in subsequent increased rating claims.  "[W]e find no basis for 
drawing a distinction between initial ratings and increased-
rating claims for applying staged ratings.  Accordingly, we hold 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  Hart, 21 Vet. App. at 509 and 510.  

In O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) it was held 
that in a staged rating context the provisions of 38 C.F.R. 
§ 3.105(e) (requiring proposed reduction and 60 days 
predetermination notice) were not applicable.  Similarly, in 
Singleton v. Shinseki, 23 Vet. App. 376, 379 (2010) the Court 
held that 38 C.F.R. § 3.344 (Stabilization of disability 
evaluations) is not applicable in the staged rating context, for 
reasons similar to those expounded in Reizenstein v. Shinseki, 
583 F.3d 1331 (Fed.Cir. 2009) in which the Federal Circuit held 
that 38 C.F.R. § 3.343 (Continuance of Total Disability Ratings) 
did not applied in a staged rating context).  The Court noted 
that "[n]othing in the plain text of the regulation [38 C.F.R. 
§ 3.344] requires its application in the staged disability rating 
context."  Singleton, 23 Vet. App. at 379.   

Accordingly, the issue has been rephrased as stated on the title 
page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2007 the Veteran underwent a hemorrhoidectomy.  In the 
Veteran's February 2008 NOD he stated that his most recent VA 
examination was inadequate.  The May 2007 VA examination states 
that the Veteran reported that since the recent surgery he had 
felt much better, had no further bleeding, had minimal pain on 
bowel movements, and that he felt that the surgery had been 
successful.  However, in the Veteran's VA Form 9 he related that 
at the time of that examination he had only reported that his 
hemorrhoids were not bothering him at that moment but had also 
reported that the hemorrhoids still bothered him.  In the VA Form 
9 he further stated that the hemorrhoids bothered him every day 
and that he continued to received VA treatment and still used 
medication daily.

The claims file contains no VA medical records after May 2007 and 
only one VA examination in May 2007.  

In view of the Veteran's contentions, it is the judgment of the 
Board that further examination of the Veteran is warranted to 
determine the current severity of his service-connected 
hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked 
about any private or VA medical treatment 
from hemorrhoids after May 2007.  Any VA or 
private treatment records from May 2007 to 
present should be obtained and associated 
with the claims file.

2.  Afford the Veteran a VA examination to 
determine the severity of his hemorrhoids.  
Consideration should be given to making the 
entire claim files available to the examiner 
designated to examine the Veteran and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should specifically state 
whether the Veteran has hemorrhoids and, if 
so, whether they are large or thrombotic, 
irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The 
examiner should also indicate whether the 
Veteran had hemorrhoids which are productive 
of persistent bleeding and with secondary 
anemia, or with fissures.  

3.  The Veteran is hereby notified that it is 
his responsibility to report for all 
examinations, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
any ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Thereafter, any other development deemed 
necessary should be accomplished and the 
issue being remanded should be readjudicated.  

5.  If the benefit sought on appeal remains 
denied, the Veteran and any representative 
should be provided with a Supplemental SOC 
(SSOC), as required.  An appropriate period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

